DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 04 February 2022 have been fully considered but they are not persuasive. Applicant asserts that their image sensor pixels, “outside of the active sensing area of the optical sensor (e.g., around or adjacent to the image sensor pixels),” and states that this is illustrated in FIG. 4A of their application. Applicant asserts that this distinguishes over the Pi reference because Pi discloses an active sensing area below the capacitive electrodes; i.e., applicant asserts Pi discloses a, “capacitive sensor plate or a top electrode 2134 of the capacitive sensor for capacitive sensing [being] disposed over a photodetector 2133." Applicant’s remarks, pp. 7-8. However, if applicant’s interpretation of the scope of “outside the active sensing area of the optical image sensor” were correct as not reading upon an active sensing area below the capacitive electrodes, then their claim language would not read upon their own embodiment. The specification at par. [0057] describes FIG. 4A as having the same arrangement as the Pi reference; to wit: “Further below the capacitive electrodes 4 1 1 is an image sensor die 432 having an active sensing area 433 comprising a plurality of image sensor pixels.” This is also shown in applicant’s FIG. B where capacitive sensor for capacitive sensing (411) are, like Pi, disposed over a photodetector (432). 
Notwithstanding the applicant’s interpretation of “outside the active sensing area of the optical image sensor”, a layer of capacitors disposed above a layer of pixels is outside the active sensing area because it is within a separate layer. 
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 10 is currently subject to a non-statutory double patent rejection, but is otherwise not subject to any prior art rejections under either 35 U.S.C. § 102 or 35 U.S.C. § 103. Assuming that the foregoing shortcoming of this claim was rectified by the timely filing of a terminal disclaimer, this claim would be allowable.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claim 6, several of the features of this claim were known in the art as evidenced by Pi et al (U.S. PG Pub. No. 2018/0046281) and Krzyzanowski et al (U.S. PG Pub. No. 2012/0303476), which render obvious the limitations of parent claim 1. However, neither reference discloses the capacitive sensor electrodes are made of a transparent material.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,719,683. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
U.S. Patent No. 10,719,683
(limitations incorporated from claim 1)
an optical image sensor having a plurality of image sensor pixels
(limitations incorporated from claim 11)
an optical image sensor having a plurality of image sensor pixels
capacitive sensor electrodes arranged outside of an active sensing area of the optical image
sensor; and
capacitive sensor electrodes
* * *
wherein the capacitive sensor electrodes are disposed in a capacitive sensor layer of the fingerprint sensor, the optical image sensor is disposed in an optical sensor layer of the fingerprint sensor
one or more controllers configured to operate the capacitive sensor electrodes to detect a presence of a finger, and to operate the optical image sensor in a wake-on-finger mode in which the optical image sensor remain off, while the capacitive sensor electrodes are operated to detect the presence of a finger.
one or more controllers configured to operate the capacitive sensor electrodes in a first lower-power mode of operation, and to operate the optical image sensor in a second higher-power mode of operation

Claim 12
wherein the first lower-power mode of operation includes using the capacitive sensor electrodes to detect whether a fingerprint is present in the sensing region; and wherein the one or more controllers are configured to activate the second 
Claim 10
discloses the one or more controllers are further configured to operate the capacitive touch sensor to determine coverage of a sensing region of the fingerprint sensor by a fingerprint;
to adjust settings for the optical image sensor based on the determined coverage of the sensing region by the fingerprint
(limitations incorporated from claim 11)
wherein the one or more controllers are configured to adjust settings for the optical image
sensor based on coverage of the sensing region by a fingerprint
to operate the optical image sensor to acquire an image from the sensing region of the fingerprint sensor using the adjusted settings
wherein the second higher-power mode of operation includes using the optical image sensor with the adjusted settings to acquire an image from the sensing region of the fingerprint sensor


	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 - 5, 7 - 9, 11 - 12, 14 - 20, are rejected under 35 U.S.C. 103 as being unpatentable over Pi et al (U.S. PG Pub. No. 2018/0046281) in view of Krzyzanowski et al (U.S. PG Pub. No. 2012/0303476).
With regards to claim 1, the limitations of this claim are obvious over the teachings of the prior art, as evidenced by the following references:
The Pi reference
With regards to claim 1, the Pi reference discloses an optical image sensor having a plurality of image sensor pixels, the plurality of image sensor pixels cooperating to define an active sensing area of the optical image sensor (e.g., “sensing pixels 2139”) at ¶ [0136] and FIGS. 1 and 21B; to wit: “In some implementations, the hybrid optical-capacitive sensing fingerprint sensor in FIG. 21B may be used in combination with the optical sensors 41 and 43 by placing it at one end of the display screen structure 54 underneath a thin top cover glass layer 50 in the visible fingerprint sensor package as shown in FIG. 1… Over the substrate 2131, multiple sensing elements or sensing pixels 2139 are disposed…”

    PNG
    media_image1.png
    274
    613
    media_image1.png
    Greyscale

The Pi reference discloses capacitive sensor electrodes (e.g., “sensor plate or top electrode 2134”) arranged outside of an active sensing area (e.g., “photodetector 2133”) of the optical image sensor; i.e., the capacitive sensor electrodes (e.g., “sensor plate or top electrode 2134”) are disposed outside of respective optical paths (e.g., “light collecting angle 2137 of the photodetector”) corresponding to the plurality of image sensor pixels at ¶ [0136] and FIG. 21B; to wit: “A capacitive sensor plate or a top electrode 2134 of the capacitive sensor for capacitive sensing is disposed over a photodetector 2133 and includes a hole or opening 2138 on the 

    PNG
    media_image2.png
    439
    629
    media_image2.png
    Greyscale

However, the Pi reference does not disclose to operating the capacitive sensor electrodes to detect a presence of a finger. However, this limitation was known in the art as evidenced by the Krzyzanowski reference.
The Krzyzanowski reference
The Krzyzanowski reference discloses one or more controllers configured to operate the capacitive sensor electrodes to detect a presence of a finger, and to operate the optical image sensor in a wake-on-finger mode in which the optical image sensor remain off, while the capacitive sensor electrodes are operated to detect the presence of a finger at: ¶ [0213](“[W]hen the user wishes to access the device, the user merely need touch the dual-mode capacitance sensor to gain access to the device”); ¶ [0215](“[C]apacitance sensor chip 5112 
With regards to claim 2, the Krzyzanowski reference discloses the controller is configured to activate the optical image sensor when a presence of a finger is detected by the capacitive sensor electrodes at ¶¶ [0213]-[0218]. The motivation for this combination is the same as was previously presented.
With regards to claim 3, the Pi reference discloses the capacitive sensor electrodes (e.g., “sensor plate or top electrode 2134”) are arranged adjacent to the optical image sensor (e.g., “photodetector 2133”) at ¶ [0136] and FIG. 21B.
With regards to claim 4
With regards to claim 5, the Pi reference discloses the capacitive sensor electrodes are arranged below a display panel at ¶¶ [0089]-[0091] and FIGS. 10A-10B; to wit: “[T]he detector array 123 is disposed below the cover glass 50 and underneath the display screen layers 54.” See, also, ¶ [0122]: “Optical fingerprint sensing may be substituted in some implementations by other fingerprint sensors such as capacitive fingerprint sensors or a hybrid fingerprint sensor with both optical sensing and capacitive sensing for sensing fingerprints.”
With regards to claim 7, the Pi reference discloses a capacitive touch sensor configured to detect position information of an input object within a sensing region of the optical fingerprint sensor at 
With regards to claim 8, the Pi reference discloses the capacitive sensor electrodes are part of the capacitive touch sensor at 
With regards to claim 9, the Pi reference discloses capacitive sensor electrodes (e.g., “sensor plate or top electrode 2134”) arranged outside of an active sensing area (e.g., “photodetector 2133”) of the optical image sensor at ¶ [0136] and FIG. 21B, but does not specify the capacitive touch sensor is configured to switch from a low-power mode to a higher power mode if a presence of a finger is detected. However, this limitation was known in the art as evidenced by the Krzyzanowski reference.
The Krzyzanowski reference discloses a capacitive touch sensor that is configured to switch from a low-power mode to a higher power mode if a presence of a finger is detected at ¶ [0215]; to wit: “Furthermore, in some embodiments, capacitance sensor chip 5112 has a proximity sensing capability that wakes up mobile electronic device 5100 when a user's finger nears dual-mode capacitance sensor 5102.” See, also, ¶¶ [0216] (“‘sleep’ state”) and [0217] (“sensor control logic 5104”). At the time of the filing of the present application, it would have been obvious to a person of ordinary skill in the art use controllers configured to operate capacitive sensor electrodes in a low-power mode of operation, as taught by Krzyzanowski, with the finger detecting capacitive sensor the Pi reference. The motivation for this combination 
With regards to claim 11,  Krzyzanowski discloses the first lower-power mode of operation includes using the capacitive sensor electrodes to detect presence, position, and/or movement of the fingerprint at par. [0224]; to wit: “For instance, user interface device logic 5108 processes the inputs to determine a location and movement of a user's finger on dual-mode capacitance sensor 5102. User interface device logic 5108 interprets the location and movement of the user's finger as input commands, generates data containing the input commands, and sends the data containing the input commands to display logic 5116.” See, also, pars. [0215]-[0217]. The motivation for this combination is the same as was previously presented.
With regards to claim 12, the Pi reference discloses the capacitive sensor electrodes are interleaved among the plurality of image sensor pixels but are disposed outside of respective optical paths corresponding to the plurality of image sensor pixels at ¶ [0136] and FIG. 21B; to wit: “A capacitive sensor plate or a top electrode 2134 of the capacitive sensor for capacitive sensing is disposed over a photodetector 2133 and includes a hole or opening 2138 on the sensor plate 2134 to function also as a collimator of light for directing light onto the photodetector 2133.”
With regards to claim 14, the Pi reference discloses using a finger illumination light source during fingerprint detection activation at ¶¶ [0047], [0049]-[0050] and FIG. 1A, but does not specify activating the finger illumination light source when a presence of a finger is detected by the capacitive sensor electrodes.
The Krzyzanowski reference discloses controllers configured to activate finger fingerprint detection when a presence of a finger is detected by the capacitive sensor electrodes at: ¶ [0213](“[W]hen the user wishes to access the device, the user merely need touch the dual-mode 
In combination, activating the finger fingerprint detection taught by the Pi reference, which uses a finger illumination light source, when the presence of a finger is detected by the capacitive sensor electrodes, as taught by the Krzyzanowski reference, reads upon the limitations of this claim. The motivation for this combination is the same as was previously presented.
With regards to claim 15, the Pi reference discloses the finger illumination light source is one or more light emitting diodes (LEDs) at ¶¶ [0047], [0049]-[0050] and FIG. 1A.
With regards to claim 16, the Pi reference discloses a light guiding structure (e.g., “hole or opening 2138”) configured to direct light from the finger illumination light source to a sensing region of the optical image sensor at ¶ [0136]; to wit: “By adjusting the opening or the hole and the distance of the top electrode 2134 with the photodetector 2133, the light collecting angle 2137 of the photodetector (e.g., photodiode) 2133 can be adjusted.”
With regards to claim 17, the Pi reference discloses using a display to illuminate a finger during fingerprint detection activation at ¶¶ [0047], [0049]-[0050] and FIG. 1A, but does not specify activating display to illuminate a finger when a presence of a finger is detected by the capacitive sensor electrodes
The Krzyzanowski reference discloses controllers configured to activate finger fingerprint detection when a presence of a finger is detected by the capacitive sensor electrodes at: ¶ [0213](“[W]hen the user wishes to access the device, the user merely need touch the dual-mode capacitance sensor to gain access to the device”); ¶ [0215](“[C]apacitance sensor chip 5112 
In combination, activating the finger fingerprint detection taught by the Pi reference, which uses a display as a finger illumination light source, when the presence of a finger is detected by the capacitive sensor electrodes, as taught by the Krzyzanowski reference, reads upon the limitations of this claim. The motivation for this combination is the same as was previously presented.
With regards to claim 18, the steps performed by the method of this claim are obvious over the combination of Pi and the Krzyzanowski reference for the same reasons as were presented with respect to claim 1, which recites an apparatus configured to perform these same steps.
With regards to claim 19, the steps performed by the method of this claim are obvious over the combination of Pi and the Krzyzanowski reference for the same reasons as were presented with respect to claim 2, which recites an apparatus configured to perform these same steps.
With regards to claim 20, the steps performed by the method of this claim are obvious over the combination of Pi and the Krzyzanowski reference for the same reasons as were presented with respect to claim 14, which recites an apparatus configured to perform these same steps.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Pi et al (U.S. PG Pub. No. 2018/0046281) in view of Krzyzanowski et al (U.S. PG Pub. No. 2012/0303476), and in further view of Gozzini (U.S. Patent No. 6,501,284).
With regards to claim 13, the Pi reference discloses the capacitive sensor electrodes are configured to determine capacitive properties of an input on the sensing region at ¶ [0136]; to wit: “When a finger touches or comes substantially near the protective cover, the finger and the sensing top electrode 2134 in combination form a capacitive coupling (e.g., capacitor 2142) between the human body and sensing top electrode 2134.” See, also, ¶ [0041](“In capacitive fingerprint sensors, the sensing is based on measuring the capacitance between the sensing electrode and a finger surface due to their capacitive coupling and variation in the capacitive coupling strength due to the surface topology of the fingerprint pattern including locations and shapes of fingerprint ridges and valleys.”) But, Pi does not disclose determining whether the input is a real biometric based on the capacitive properties of the input. However, this limitation was known in the art:
Gozzini discloses one or more controllers configured to determine whether the input is a real biometric input based on capacitive properties of the input at 4:17-60 and FIG. 3. At the time of the filing of the present application, it would have been obvious to a person of ordinary skill in the art to operate capacitive sensor electrodes to determine capacitive properties of an input on the sensing region, and based on the capacitive properties of the input, determine whether the input is a real biometric input, as taught by Gozzini, when using a hybrid capacitive and optical fingerprint sensor to authenticate fingerprints, as taught by Pi. The motivation for doing so comes from Gozzini, which discloses, “Fingerprint detection normally involves a relative or comparative process, in which a characteristic such as capacitance) at one sensing electrode within the array is processed relative to similar measurements by the other sensing electrodes. As a result, the fingerprint sensor is subject to attack by "spoofing," or presentation of the appropriate fingerprint pattern by an unauthorized individual. For example, the simplest spoofing technique might involve use of a finger severed from an authorized individual for that purpose.” (Gozzini, 1:54-63). Therefore, it would have been obvious to combine Gozzini with Pi to obtain the invention specified in this claim.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F DUNPHY whose telephone number is (571)270-1230. The examiner can normally be reached 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 5712727332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/DAVID F DUNPHY/Primary Examiner, Art Unit 2668